Citation Nr: 1531825	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from March 2003 to August 2003 and December 2005 to November 2006, with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD caused no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as memory impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of no more than 50 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  These notice requirements were accomplished in a letter sent in September 2012.  

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him a VA examination in support of his claim in October 2012 that evaluated the nature, extent, severity and manifestations of his PTSD by conducting a complete physical examination/interview, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that this examination is adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his disability has worsened in severity since the most recent VA examination, and his treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

The Veteran's service-connected PTSD is currently rated as 10 percent disabling.  He seeks a 50 percent rating, arguing that his symptoms of panic attacks, intrusive thoughts, chronic sleep impairment, road rage, memory impairment, disturbances of motivation and mood, difficulty establishing social relationships and difficulty adapting to stressful situations warrant such a rating.  See February 2013 Written Argument.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 50 percent for his PTSD. 

      A.  Applicable Law

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, a 50 percent rating is for application where the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

	B.  Analysis

As an initial matter, the Board observes that during the appeal, the Veteran has been diagnosed with PTSD and a traumatic brain injury (TBI), which is currently not service-connected.  The evidence of record suggests that the Veteran's memory loss and concentration problems, as well as his psychological symptoms, are related to his PTSD rather than his diagnosed TBI.  Thus, the Board will consider all these symptoms as part of his service-connected disorder for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

The Board finds that the Veteran is entitled to a schedular rating of 50 percent for PTSD throughout the appeal period.  A review of the Veteran's VA medical records, October 2012 VA examination and February 2013 written statement show that during the appeal period, the Veteran has exhibited the following symptoms: difficulty falling or staying asleep, nightmares two to three times per week, night sweats, flashbacks, irritability or outbursts of anger, hypervigilance, exaggerated startle response, avoidance of places/thoughts/activities, anxiety or panic, depressed mood, social withdrawal, periods of isolation from others, difficulty concentrating and memory impairment.  

At the October 2012 VA examination he reported that his irritability, anger and verbal outbursts negatively impact his family relationships, and at a December 2014 mental health assessment, he reported getting really agitated and "snapping at anything."  The Veteran reported that he does not have any social life outside of work.  See February 2013 Written Argument.  This evidence shows that he has disturbances of motivation and mood and difficulty in establishing or maintaining effective social relationships, two of the symptoms associated with a 50 percent rating.

Additionally, the evidence shows that his PTSD symptoms have been productive of occupational and social impairment with reduced reliability and productivity.  During the October 2012 VA examination, he reported having a lot of anxiety when he shops at large stores or goes grocery shopping, at times having to leave abruptly before purchasing his items, indicating a difficulty in adapting to stressful circumstances.  Additionally, although he reported that he did not have any decrease in productivity at work, he reported that his difficulties with memory and concentration impacted his work performance in that he has difficulty remembering whether he completed tasks and frequently misplaces his keys.  February 2015 VA Neuropsychological Examination.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 50 percent rating throughout the appeal period. 

The Board further finds that ratings in excess of 50 percent are not warranted.  Although the Veteran has demonstrated a difficulty adapting to stressful situations in that he occasionally discontinues his shopping before purchasing his items, he has been employed at the same job throughout the appeal period and described his job performance as "really good."  He reported that he did not have to take any time off of work for emotional reasons, has never been reprimanded, and has good relationships with his co-workers.  See October 2012 VA Examination Report; see also November to December 2014 VA Medical Records; February 2015 VA Neuropsychological Report.  He also reported having stable relationships with his girlfriend and children, and good relationships with his brothers.  See December 2014 VA Mental Health Assessment.  The Veteran reported having "road rage," but denied chasing anyone down or otherwise acting impulsively or violently based on his anger.  At all VA examinations and medical appointments he denied any suicidal or homicidal ideation, or ritualistic behavior.  Additionally, although the Veteran reported having irritability and depression which caused mood impairment, he was found to have no deficiencies in his judgment, thinking or spatial orientation at any point during the appeal.  Thus, at no point during the appeal period has the Veteran exhibited total occupational and social impairment, nor has he exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as those associated with a 70 percent rating.  For these reasons, a rating in excess of 50 percent is not warranted.

Extraschedular Consideration and Unemployability

The evidence shows that the Veteran's PTSD symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  See 38 C.F.R. § 4.130.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD and tinnitus.  After applying the benefit of the doubt under of Mittleider as noted above, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not reasonably raised by the record pursuant to Rice v. Shinseki because the evidence shows that the Veteran is gainfully employed.    


ORDER

A rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


